United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Executor of the Estate of F.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Manchester, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Charles P. Catron, MD, for the appellant
Office of Solicitor, for the Director

Docket No. 12-120
Issued: June 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 12, 2011 appellant, through his representative, filed a timely appeal from an
April 18, 2011 nonmerit Office of Workers’ Compensation Programs’ (OWCP) decision denying
his request for reconsideration. Because more than 180 days elapsed from the last merit decision
by OWCP of February 5, 2010 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of this case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
On appeal, appellant contends that OWCP abused its discretion in its February 5, 2010
and April 18, 2011 decisions by limiting review of the evidence to only “newly submitted
1

5 U.S.C. §§ 8101-8193.

evidence” and by refusing to address the claim for a schedule award at any time or at any step in
the administrative process.
FACTUAL HISTORY
On February 27, 2002 the employee, then a 39-year-old correctional officer, filed a
traumatic injury claim alleging that he sustained injury to his arm, neck and fingers during a
self-defense maneuver. He stopped work that day and did not return. OWCP accepted the claim
for cervical strain and aggravation of degenerative cervical disc disease and paid appropriate
benefits. The employee died on April 18, 2005. The death certificate reported the cause of death
was a gunshot wound and chronic depression. It noted that the employee had a prescription drug
addiction and was postoperative times two.
On August 28, 2006 a Form CA-5, claim for compensation by widow, widower and/or
children, was filed claiming that the employee’s death by suicide on April 18, 2005 was related
to the accepted work injury.
By decision dated April 24, 2008, OWCP denied the claim for survivor’s benefits on the
grounds that the medical evidence failed to establish that the employee’s death was caused by the
accepted February 27, 2002 work-related injury. Determinative weight was provided to
Dr. Michael Rieser, a Board-certified psychiatrist and second opinion physician, who found in
the absence of a suicide note, it was impossible to attribute the employee’s suicide to the neck
injury, substance abuse or any other medical condition.
In a March 21, 2009 letter, appellant, guardian of the employee’s son, disagreed with the
decision and requested reconsideration. In his March 21, 2009 letter, he contended that the
employee’s survivors were entitled to compensation due to the employee’s permanent loss of
ability to earn money and for his retirement. Appellant also argued that the employee’s death by
suicide was causally related to the work injury because the work injury caused chronic pain,
dependency on pain medicine and permanently disabled him for work. This resulted in a mental
state of depression causing the employee to commit suicide. In support of his claim, appellant
submitted duplicate evidence which was previously of record and considered. New evidence
included life expectancy tables and vital statistics reports in 2004 as well as Kentucky
Administrative Regulations.
In a March 9, 2009 report, Dr. William R. Durham, an internist, stated that the employee
was under his active care prior to and during the time of the February 2002 work-related injury.
He opined that the work-related injury was directly responsible for the employee’s subsequent
permanent and total disability. Dr. Durham also opined that the work-related injury and resultant
need for surgical treatment resulted in chronic pain and depression, substance dependence and
the employee’s eventual suicidal condition.
In a March 16, 2009 report, Dr. Amr O. El-Naggar, a Board-certified neurosurgeon,
stated that the employee was under his active care prior to and during the time of the
February 2002 work-related injury. He opined that the work-related injury was directly
responsible for the employee’s subsequent permanent disability.

2

In an undated addendum to a previously submitted January 9, 2007 report, Dr. C. William
Briscoe, a Board-certified psychiatrist, stated that the employee’s psychiatric diagnosis was on
mood disorder not otherwise specified. The employee’s depression was significantly associated
with multiple factors which included the cervical neck injury in February 2002 with two
subsequent surgeries in 2003; physical disability; chronic nonmalignant pain secondary to the
cervical neck injury; and opiate dependency evolving from the treatment of his chronic pain. No
history of depressive illness was noted prior to 2002. Dr. Briscoe also diagnosed a history of
alcohol abuse, which was not clearly documented prior to July 2003. He opined that there were
multiple psychosocial problems evolving from the employee’s injury.
By decision dated February 5, 2010, OWCP denied modification of the prior decision
finding that the medical evidence was insufficient to establish that the employee’s death was
caused by the February 27, 2002 work injury.
On February 4, 2011 appellant requested reconsideration of the prior decision. In a 26
page letter dated February 4, 2011, he contended that since the employee was entitled to benefits
due to his employment-related injury prior to his death, then his survivors should also receive
compensation. Appellant argued that the employee’s death was causally related to his work
injury and compensable. He contended that OWCP applied an incorrect legal standard as it
should have considered the entire record in performing a merit review as opposed to the newly
submitted evidence. Appellant argued that the claims examiner also erred by according
Dr. Rieser’s opinion greater weight than appellant’s treating physician’s on the basis that he was
a psychiatrist. He also argued that the claims examiner erred by refusing to consider the claim
for permanent and total disability. Appellant submitted copies of medical evidence previously of
record.2 No new evidence was submitted.
By decision dated April 18, 2011, OWCP issued a nonmerit decision denying appellant’s
request for reconsideration on the grounds that he did not submit any new and relevant evidence
or legal arguments warranting further merit review of his claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Where the request for
2

Medical evidence previously of record received in support of appellant’s reconsideration request consisted of:
medical evidence dated July 23 and 25, 2003 from Baptist Regional Medical Center; reports dated March 21, 2002
and April 28, 2003 from Dr. El-Naggar; reports dated July 29 and August 4, 2003 from Psychology Center for the
Cumberlands; a July 22, 2004, June 15, 2006 and March 9, 2009 reports from Dr. William R. Durham; a
September 30, 2004 and February 10, 2005 second opinion evaluation reports from Dr. A. Bernhard Kliefoth, III; a
January 27, 2005 report from St. Mary’s Medical Center; a January 9, 2007 report from Dr. Briscoe; and a
March 16, 2009 report from Dr. El-Nagger.
3

5 U.S.C. § 8128(a).

4

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

3

reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
Evidence or argument that repeats or duplicates evidence previously of record has no
evidentiary value and does not constitute a basis for reopening a case.6 Likewise, evidence that
does not address a particular issue involved does not constitute a basis for reopening a case.7
ANALYSIS
On February 4, 2011 appellant disagreed with OWCP’s February 5, 2010 decision which
denied his claim for survivor’s benefits on the grounds that the medical evidence failed to
establish that the employee’s death was caused by the accepted February 27, 2002 work injury,
for which he received compensation.
On reconsideration, appellant contended that OWCP erred in only conducting a limited
review of his case as it should have considered the entire record and performed a merit review as
opposed to deciding whether the case should be reopened based on new evidence and new legal
arguments. He further argued that the claims examiner erred in his legal analysis by according
the reviewing expert’s opinion greater weight than the employee’s treating physicians on the
basis that he was a psychiatrist. The Board notes that in its February 5, 2010 decision OWCP did
reopen the case for a review on the merits and denied modification of its earlier decision which
denied the claim for survivor benefits. Moreover, the arguments raised by appellant addressed
the relative merits of the medical evidence of record, suggesting that it was supportive of his
survivor claim. OWCP previously weighed this evidence, however, and found it insufficient to
establish that the employee’s suicide was caused by the work injury. Further appellant did not
submit any additional relevant and pertinent new medical evidence or legal arguments not
previously considered by OWCP in support of his contentions.8
Appellant additionally argued that OWCP erred by not addressing his schedule award
claim. While the record reflects the employee had filed a schedule award claim, OWCP has not
issued a decision on this issue. The Board’s jurisdiction extends only to the review of final
decisions issued by OWCP.9 Furthermore, the issue of a schedule award is not pertinent to the
underlying issue in this appeal, which is medical in nature, as to whether the employee’s death is
causally related to his work injury.
Accordingly, the Board finds that appellant’s contentions are insufficient to reopen his
claim for further merit review. The Board finds that OWCP properly determined that appellant
5

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

6

Helen E. Paglinawan, 51 ECAB 407, 591 (2000).

7

Kevin M. Fatzer, 51 ECAB 407 (2000).

8

As noted, appellant submitted medical evidence previously considered by OWCP. Such evidence does not
constitute a basis for reopening a claim for merit review. See supra note 7.
9

20 C.F.R. § 501.2(c); E.L., 59 ECAB 405 (2008).

4

was not entitled to further review of the merits of his claim pursuant to any of the three
requirements under section 10.606(b)(2) and properly denied his February 4, 2011 request for
reconsideration.10
On appeal, appellant contends that OWCP abused its discretion in its February 5, 2010
and April 18, 2011 decisions by limiting review of the evidence to only “newly submitted
evidence” versus reviewing the evidence as a whole. He also contends that it failed to address
the claim for a schedule award. As noted, OWCP reviewed the evidence on the merits in its
February 5, 2010 decision and properly denied merit review in its April 18, 2011 decision. The
Board does not have jurisdiction to consider the merits of the claim on this appeal.11 As
explained, the matter of whether the employee was entitled to a schedule award is not pertinent
to the matter before the Board on this appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

10

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under 20 C.F.R. § 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits).
11

See supra note 1.

5

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

